Citation Nr: 1048537	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to May 1947.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision in which the RO denied entitlement 
to a TDIU.  In October 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
November 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in December 
2008.

In his substantive appeal, the Veteran requested a Board hearing 
before a Veterans Law Judge in Washington, DC.  However, a June 
2010 Report of Contact reflects that the Veteran's wife informed 
VA that the Veteran was physically and financially unable to 
attend a hearing in Washington, DC.  The Board accepts this 
notification as a withdrawal of the Veteran's hearing request.

In June 2010, the Vice Chairman of the Board granted the motion 
of the Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

In July 2010, the Board remanded the matter on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing some of the requested action, the AMC 
continued to deny the claim (as reflected in a November 2010 
supplemental SOC (SSOC)) and returned this matter to the Board 
for further consideration.

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required.




REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the July 2010 remand, the Board instructed that the Veteran 
should undergo VA examination by a physician.  The physician was 
also instructed to consider written statements made by the 
Veteran that are dated in October 2007 and December 2008.

In November 2010, the Veteran underwent VA examination; however, 
the examination was conducted and opinion was given by an 
audiologist, not a physician.  Furthermore, the audiologist 
indicated, as part of the rationale for the conclusion that the 
Veteran's hearing loss and tinnitus had no impact on his 
employability, that the Veteran reported that he could never hold 
steady employment because he did not feel well.

However, in the October 2007 and December 2008 written statements 
that the examiner was instructed to consider, the Veteran 
indicated that he could not work because his hearing loss 
prevented him from communicating with other people.  He also 
noted that he always had a problem with hearing loss that 
affected his employment.  He had worked at a fruit market until 
1973 and was self-employed thereafter.  This history provided by 
the Veteran contradicts the rationale given by the VA audiologist 
in the VA examination report.  

The Board also notes that the examiner did not fully describe the 
functional effects caused by the Veteran's hearing disability.  
See Martinak v. Nicholson, 21 Vet. App. 449, 455 (2007).  While 
the examiner opined that the Veteran's hearing loss and tinnitus 
did not impact his physical or sedentary employment, the Board 
finds that this is not an adequate description of the impact of 
the Veteran's hearing loss and tinnitus on his employability.

For these reasons, the Board concludes that this examination is 
not adequate and does not comply with the instructions contained 
in the July 2010 Board remand.

Under these circumstances, the Board finds that the RO should 
arrange for the Veteran to undergo VA Ear, Nose and Throat (ENT) 
examination, by an appropriate physician, to obtain a medical 
opinion as to whether he is rendered unemployable solely as a 
result of his service-connected disabilities.  The examiner 
should clearly opine whether the Veteran's service-connected 
disabilities, either individually or in concert, render him 
unable to obtain or retain substantially gainful employment.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in a 
denial of the claim for a TDIU (which is considered a claim for 
increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to the scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination, to ensure that all 
due process requirements are met, and that the record before the 
examiner is complete, the RO should give the Veteran another 
opportunity to provide additional information and/or evidence 
pertinent to the claim on appeal.  The RO'S letter to the Veteran 
should explain that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate 
physician, at a VA medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether-
without regard to the Veteran's age or the 
impact of nonservice-connected disabilities-
it is at least as likely as not (i.e., 
there is a 50 percent or greater probability) 
that the Veteran's service-connected 
bilateral hearing loss and/or tinnitus, 
either individually or in concert, render(s) 
him unable to obtain or retain substantially 
gainful employment.

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the Veteran's contentions contained 
in his October 2007 and December 2008 written 
statements.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination, in adjudicating 
the claim for a TDIU, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for a TDIU in light of 
pertinent evidence (to particularly include 
all that added to the record since the RO's 
last adjudication of the claim) and legal 
authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

